Exhibit 10.2
 
Execution Version
 
 
SCHEDULE
to the
MASTER AGREEMENT
dated as of January 24, 2008 between
WACHOVIA BANK, NATIONAL ASSOCIATION (“Party A”)
and WACHOVIA AUTO LOAN OWNER TRUST 2008-1 (“Party B”)


Part 1.                      Termination Provisions


(a)           “Specified Entity” means, with respect to Party A for all purposes
of this Agreement, none specified, and with respect to Party B for all purposes
of this Agreement, none specified.


(b)           “Specified Transaction” has its meaning as defined in Section 14
of this Agreement.


(c)           The “Automatic Early Termination” provision of Section 6(a) of
this Agreement does not apply to Party A or Party B.


(d)           The “Transfer to Avoid Termination Event” provision of Section
6(b)(ii) shall be amended by deleting the words “or if a Tax Event Upon Merger
occurs and the Burdened Party is the Affected Party.”


(e)           Payments on Early Termination.  Except as otherwise provided in
this Schedule, “Market Quotation” and the “Second Method” apply.  In the case of
any Terminated Transaction that is, or is subject to, any unexercised option,
the words “economic equivalent of any payment or delivery” appearing in the
definition of “Market Quotation” shall be construed to take into account the
economic equivalent of the option.


(f)           “Termination Currency” means United States Dollars.


(g)           Timing of Party B Termination Payment.  If an amount calculated as
being due in respect of an Early Termination Date under Section 6(e) of this
Agreement is an amount to be paid by Party B to Party A then, notwithstanding
the provisions of Section 6(d)(ii) of this Agreement, such amount will be
payable on the first Distribution Date following the date on which the payment
would have been payable as determined in accordance with Section 6(d)(ii), and
on any subsequent Distribution Date until paid in full (or, if such Early
Termination Date is the final Distribution Date, on such final Distribution
Date; provided that if the date on which the payment would have been payable as
determined in accordance with Section 6(d)(ii) is a Distribution Date, then the
payment will be payable on the date determined in accordance with Section
6(d)(ii).



--------------------------------------------------------------------------------


 
(h)           Limitation on Defaults by Party A and Party B.  The Events of
Default specified in Section 5 of this Agreement shall not apply to Party A or
Party B except for the following:


(i)              Section 5(a)(i) of this Agreement (Failure to Pay or Deliver)
subject to the provisions of the last paragraph of this Part 1(h);


(ii)             With respect to Party A only, Section 5(a)(ii) of this
Agreement (Breach of Agreement); provided that Section 5(a)(ii) will not apply
to Party A with respect to Party A's failure to comply with its obligations
under Part 5(b)(ii) or 5(b)(iii) herein or under the Credit Support Annex;


(iii)            With respect to Party A only, Section 5(a)(iii) of this
Agreement (Credit Support Default) subject to the provisions of the last
paragraph of this Part 1(h); provided that Section 5(a)(iii)(1) shall apply to
Party B with respect to Party B’s obligations under Paragraph 3(b) of any Credit
Support Annex;


(iv)            With respect to Party A only, Section 5(a)(iv) of this Agreement
(Misrepresentation);


(v)             With respect to Party A only, Section 5(a)(vi) of this Agreement
(Cross Default).  For the purposes of this Part 1 h(v), “Threshold Amount” shall
mean, with respect to Party A, (x) 3% of Wachovia Bank, National Association’s
“Total Equity Capital” as described in its most recently published Call Report,
or (y) if Party A is not Wachovia Bank, National Association, 3% of the
shareholder’s equity (excluding deposits) of such Person; “Specified
Indebtedness,” with respect to Party A, shall have the meaning specified in
Section 14, provided that Specified Indebtedness shall not include deposits
received in the course of Party A’s ordinary banking business; and “Call Report”
shall mean, a “Consolidated Reports of Condition and Income for a Bank with
Domestic and Foreign Officers” of Wachovia Bank, National Association, filed
with Federal Deposit Insurance Corporation on a quarterly basis or, if such form
is not required to be filed, such other comparable form applicable to Wachovia
Bank, National Association from time to time.


(vi)            Section 5(a)(vii) of this Agreement (Bankruptcy); provided that
clauses (2), (7) and (9) thereof shall not apply with respect to Party B,
provided further that clause (4) shall not apply to Party B to the extent that
it refers to proceedings or petitions instituted or presented by Party A or any
of its Affiliates, provided further that clause (6) shall not apply to Party B
to the extent that it refers to (i) any appointment that is effected by or
pursuant to the Basic Documents or (ii) any appointment to which Party B has not
become subject, and provided further that clause (8) shall apply to Party B to
the extent that such clause (8) relates to clauses (1), (3), (4), (5) and (6)
(except to the extent that such provisions are not applied to Party B); and


(vii)           Section 5(a)(viii) of this Agreement (Merger Without
Assumption).


2

--------------------------------------------------------------------------------


Notwithstanding Sections 5(a)(i) and 5(a)(iii) of this Agreement, any failure by
Party A to comply with or perform any obligation to be complied with or
performed by Party A under the Credit Support Annex shall not be an Event of
Default unless (A) (i) the Second Rating Trigger Requirements apply and at least
30 Local Business Days have elapsed since the last time the Second Rating
Trigger Requirements did not apply and (ii) such failure is not remedied on or
before the third Local Business Day after notice of such failure is given to
Party A, or (B) (i) a Ratings Event has occurred and is continuing and at least
10 Local Business Days (or 30 calendar days, in the case of Fitch) have elapsed
since the date a Ratings Event occurred and (ii) such failure is not remedied on
or before the third Local Business Day after notice of such failure is given to
Party A.
 
(i)        Limitation on Termination Events by Party A and Party B.  The
Termination Events specified in Section 5 of this Agreement shall not apply to
Party A or Party B except for the following:
 
(i)        Section 5(b)(i) of this Agreement (Illegality);


(ii)       Section 5(b)(ii) of this Agreement (Tax Event); provided that Section
5(b)(ii) shall be amended by deleting the words “(x) any action taken by a
taxing authority, or brought in a court of competent jurisdiction, on or after
the date on which a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (y)”;
and


(iii)         Section 5(b)(iii) of this Agreement (Tax Event Upon Merger);
provided that Party A shall not be entitled to designate an Early Termination
Date by reason of a Tax Event upon Merger in respect of which it is the Affected
Party.


(j)           Additional Termination Events.  The occurrence of any of the
following events shall be an Additional Termination Event.


(i)               First Rating Trigger Collateral. Party A has failed to comply
with or perform any obligation to be complied with or performed by Party A in
accordance with the Credit Support Annex and either (1) the Second Rating
Trigger Requirements do not apply or (2) less than 30 Local Business Days have
elapsed since the last time the Second Rating Trigger Requirements did not
apply.  With respect to the foregoing Additional Termination Event, Party A
shall be the sole Affected Party and all Transactions shall be Affected
Transactions.


(ii)                      Second Rating Trigger Replacement.  (1) The Second
Rating Trigger Requirements apply and 30 or more Local Business Days have
elapsed since the last time the Second Rating Trigger Requirements did not apply
and (2) at least one Eligible Replacement has made a Firm Offer that would,
assuming the occurrence of an Early Termination Date, qualify as a Market
Quotation (on the basis that paragraphs (i) and (iii) in Part 1(k)
(Calculations) below apply) and which remains capable of becoming legally
binding upon acceptance.  With respect to the foregoing Additional Termination
Event, Party A shall be the sole Affected Party and all Transactions shall be
Affected Transactions.


3

--------------------------------------------------------------------------------


The “Second Rating Trigger Requirements” applies when no Relevant Entity has
credit ratings at least equal to the Second Trigger Required Ratings.


“Firm Offer” means an offer which, when made, was capable of becoming legally
binding upon acceptance.
 
(iii)                      Collateralization Event.  Party A fails to comply
with or perform any obligation to be complied with or performed by Party A in
accordance with the Credit Support Annex.  With respect to the foregoing
Additional Termination Event, Party A shall be the sole Affected Party and all
Transactions shall be Affected Transactions.
 
(iv)                      Ratings Event.  Upon the occurrence and continuation
of a Ratings Event, Party A fails to comply with the provisions as set forth in
Part 5(b)(iii), after giving effect to the relevant time frame specified
therein.  With respect to the foregoing Additional Termination Event, Party A
shall be the sole Affected Party and all Transactions shall be Affected
Transactions.


(v)               Termination.  Wachovia Auto Loan Owner Trust 2008-1 is
terminated or otherwise dissolved.  With respect to the foregoing Additional
Termination Event, Party B shall be the sole Affected Party and all Transactions
shall be Affected Transactions.


(vi)                      Acceleration.  The Indenture Trustee declares the
Notes due and payable for any reason and such declaration is (or becomes)
unrescindable or irrevocable.  With respect to the foregoing Additional
Termination Event, Party B shall be the sole Affected Party and all Transactions
shall be Affected Transactions.


(vii)                      Redemption.  Any mandatory redemption, auction call
redemption, optional redemption, tax redemption, clean-up call or other
prepayment in full or repayment in full of all Notes outstanding occurs under
the Indenture (or any notice is given to that effect and such mandatory
redemption, auction call redemption, optional redemption, tax redemption,
clean-up call or other prepayment or repayment is not capable of being
rescinded).  With respect to the foregoing Additional Termination Event, Party B
shall be the sole Affected Party and all Transactions shall be Affected
Transactions.


(viii)                      Default.  Any Event of Default (as defined in the
Indenture) occurs under the Indenture (or any notice is given by the Indenture
Trustee or any other authorized party to that effect), the Notes have been
declared due and payable under the Indenture (and such declaration has not been
rescinded and annulled in accordance with the Indenture), and the Indenture
Trustee, the Noteholders or any other party authorized under the terms of the
Basic Documents or by law: (1) sells, liquidates or disposes of any of the
Collateral under the Indenture; (2) institutes Proceedings for the collection of
all amounts payable under the Indenture; (3) institutes Proceedings for the
complete or partial foreclosure of the Indenture with respect to the Collateral;
or (4) exercises any remedies of a secured party under the UCC with respect to
the Collateral, and any such action is not subject to judgment or final
decree.  With respect to the foregoing
 
4

--------------------------------------------------------------------------------


 
Additional Termination Event, Party B shall be the sole Affected Party and all
Transactions shall be Affected Transactions; provided, however, that in
connection with the foregoing Additional Termination Event, for purposes of
designating any Early Termination Date, notwithstanding anything contained in
Section 6(b) of this Agreement to the contrary, either Party A or Party B shall
be permitted to designate an Early Termination Date; provided further that the
Early Termination Date shall be no earlier than the day the notice of
commencement of liquidation is effective and can no longer be rescinded or
annulled.


(ix)                      Amendment.  The Indenture, the Sale and Servicing
Agreement, or any provision or definition set forth in any other Basic Document
which is incorporated by reference in the Indenture or Sale and Servicing
Agreement is amended or modified without the prior written consent of Party A
where such consent is required under the terms of the related Basic Document,
and such amendment or modification could have a material adverse effect on Party
A; provided, however, that it shall not be an Additional Termination Event where
such amendment or modification involves the appointment of any successor
trustee, master servicer or  pursuant to the terms of the Indenture.  With
respect to the foregoing Additional Termination Event, Party B shall be the sole
Affected Party and all Transactions shall be Affected Transactions.


Notwithstanding anything in Section 6 of this Agreement and Part 1(g) hereof to
the contrary, any amounts due as result of the occurrence of an Additional
Termination Event described in Part 1(j)(v) through (ix) of this Schedule may be
calculated prior to the Early Termination Date and shall be payable on the Early
Termination Date.


(k)           Calculations.  Notwithstanding Section 6 of this Agreement, for so
long as Party A is (A) the sole Affected Party in respect of an Additional
Termination Event or a Tax Event Upon Merger or (B) the Defaulting Party in
respect of any Event of Default, the following shall apply:


(i)               The definition of “Market Quotation” shall be deleted in its
entirety and replaced with the following:


“Market Quotation” means, with respect to one or more Terminated Transactions, a
Firm Offer which is (1) made by an Eligible Replacement, (2) for an amount that
would be paid to Party B (expressed as a negative number) or by Party B
(expressed as a positive number) in consideration of an agreement between Party
B and such Eligible Replacement to enter into a transaction (the “Replacement
Transaction”) that would have the effect of preserving for such party the
economic equivalent of any payment or delivery (whether the underlying
obligation was absolute or contingent and assuming the satisfaction of each
applicable condition precedent) by the parties under Section 2(a)(i) in respect
of such Terminated Transactions or group of Terminated Transactions that would,
but for the occurrence of the relevant Early Termination Date, have been
required after that date, (3) made on the basis that Unpaid Amounts in respect
of the Terminated Transaction or group of Transactions are to be excluded but,
 
5

--------------------------------------------------------------------------------


 
without limitation, any payment or delivery that would, but for the relevant
Early Termination Date, have been required (assuming satisfaction of each
applicable condition precedent) after that Early Termination Date is to be
included and (4) made in respect of a Replacement Transaction with terms that
are, in all material respects, no less beneficial for Party B than those of this
Agreement (save for the exclusion of provisions relating to Transactions that
are not Terminated Transactions), as determined by Party B.


(ii)                      The definition of “Settlement Amount” shall be deleted
in its entirety and replaced with the following:


“Settlement Amount” means, with respect to any Early Termination Date, an amount
(as determined by Party B) equal to the Termination Currency Equivalent of the
amount (whether positive or negative) of any Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions that is accepted by
Party B so as to become legally binding; provided that:


(A)                      If, on the day falling ten Local Business Days after
the day on which the Early Termination Date is designated or such later day as
Party B may specify in writing to Party A (but in either case no later than the
Early Termination Date) (such day the “Latest Settlement Amount Determination
Day”), no Market Quotation for the relevant Terminated Transaction or group of
Terminated Transactions has been accepted by Party B so as to become legally
binding and one or more Market Quotations have been made and remain capable of
becoming legally binding upon acceptance, the Settlement Amount shall equal the
Termination Currency Equivalent of the amount (whether positive or negative) of
the lowest of such Market Quotations (for the avoidance of doubt, the lowest
Market Quotation of such Market Quotations expressed as a positive number, or,
if any of such Market Quotations is expressed as a negative number, the Market
Quotation expressed as a negative number with the largest absolute value); or


(B)                      If, on the Latest Settlement Amount Determination Day,
no Market Quotation for the relevant Terminated Transaction or group of
Terminated Transactions is accepted by Party B so as to become legally binding
and no Market Quotations have been made and remain capable of becoming legally
binding upon acceptance, the Settlement Amount shall equal Party B’s Loss
(whether positive or negative and without reference to any Unpaid Amounts) for
the relevant Terminated Transaction or group of Terminated Transactions.


(iii)                      In determining whether or not a Firm Offer satisfies
the condition in sub paragraph (4) of the definition of Market Quotation,  Party
B shall act in a commercially reasonable manner.


6

--------------------------------------------------------------------------------


(iv)                     At any time on or before the Latest Settlement Amount
Determination Day at which two or more Market Quotations remain capable of
becoming legally binding upon acceptance, Party B shall be entitled to accept
only the lowest of such Market Quotations.


(v)                     If Party B requests Party A in writing to obtain Market
Quotations, Party A shall use its reasonable efforts to do so before the Latest
Settlement Amount Determination Day.


(vi)                     If the Settlement Amount is a negative number, Section
6(e)(i)(3) of this Agreement shall be deleted in its entirety and replaced with
the following:


Second Method and Market Quotation.  If Second Method and Market Quotation
apply, (1) Party B shall pay to Party A an amount equal to the absolute value of
the Settlement Amount in respect of the Terminated Transactions, (2) Party B
shall pay to Party A the Termination Currency Equivalent of the Unpaid Amounts
owing to Party A and (3) Party A shall pay to Party B the Termination Currency
Equivalent of the Unpaid Amounts owing to Party B; provided that, (i) the
amounts payable under (2) and (3) shall be subject to netting in accordance with
Section 2(c) of this Agreement and (ii) notwithstanding any other provision of
this Agreement, any amount payable by Party A under (3) shall not be netted-off
against any amount payable by Party B under (1).


(l)           Designation of Early Termination Date;
Amendments.  Notwithstanding any other provision of this Agreement, (A) Party B
shall not designate an Early Termination Date unless each Rating Agency has been
given prior written notice of such designation and (B) this Agreement may not be
amended, modified or waived  unless each Rating Agency has been given prior
written notice of such amendment or designation and the Rating Agency Condition
is satisfied.


Part 2.                      Tax Provisions


(a)           Payer Tax Representations.  For the purpose of Section 3(e) of
this Agreement, each party makes the following representation:


None.


(b)           Gross Up.  Section 2(d)(i)(4) shall not apply to Party B as X, and
Section 2(d)(ii) shall not apply to Party B as Y, in each case such that Party B
shall not be required to pay any additional amounts referred to therein.


(c)           Indemnifiable Tax.  The definition of “Indemnifiable Tax” in
Section 14 is deleted in its entirety and replaced with the following:


“Indemnifiable Tax” means, in relation to payments by Party A, any Tax and, in
relation to payments by Party B, no Tax.


7

--------------------------------------------------------------------------------


(d)           Payee Tax Representations.  For the purpose of Section 3(f) of
this Agreement:


(i)               Party A makes the following representation(s):  None


(ii)                      Party B makes the following representation(s):  None


(e)           Tax Forms.


(i)               Delivery of Tax Forms.  For the purpose of Section 4(a)(i),
and without limiting Section 4(a)(iii), each party agrees to duly complete,
execute and deliver to the other party the tax forms specified below with
respect to it (A) on the Closing Date, (B) promptly upon reasonable demand by
the other Party and (C) promptly upon learning that any such form previously
provided by such Party has become obsolete or incorrect.


(ii)                      Tax Forms to be Delivered by Party A:


None specified.


(iii)                      Tax forms to be Delivered by Party B:


Subject to Section 4(a)(iii), any document required or reasonably requested to
allow Party A to make payments under this Agreement without any deduction or
withholding on account of any Tax.


Part 3.                      Documents


(a)           Delivery of Documents.  When it delivers this Agreement, each
party shall also deliver its Closing Documents to the other party in form and
substance reasonably satisfactory to the other party.  For each Transaction, a
party shall deliver, promptly upon request, a duly executed incumbency
certificate for the person(s) executing the Confirmation for that Transaction on
behalf of that party.


(b)           Closing Documents.


(i)               For Party A, “Closing Documents” mean:


(A)                      an opinion of Party A’s counsel addressed to Party B
and the Rating Agencies in form and substance acceptable to Party B and the
Rating Agencies;


(B)                      a duly executed incumbency certificate for each person
executing this Agreement for Party A, or in lieu thereof, a copy of the relevant
pages of its official signature book; and


8

--------------------------------------------------------------------------------


(C)                      each Credit Support Document (if any) specified for
Party A in this Schedule, together with a duly executed incumbency certificate
for the person(s) executing that Credit Support Document, or in lieu thereof, a
copy of the relevant pages of its official signature book.


(ii)                      For Party B, “Closing Documents” mean:


(A)                      an opinion of Party B’s counsel addressed to Party A
and the Rating Agencies in form and substance acceptable to Party A and the
Rating Agencies;


(B)                      a duly executed copy of the Indenture and the other
Basic Documents relating thereto and referred to therein, executed and delivered
by the parties thereto; and


(C)               a copy, certified by the secretary or assistant secretary of
Party B, of the resolutions of the board of directors of Party B authorizing the
execution, delivery and performance by Party B of this Agreement and authorizing
Party B to enter into Transactions hereunder; and


(D)               a duly executed certificate of the secretary or assistant
secretary of Party B certifying the name and true signature of each person
authorized to execute this Agreement and enter into Transactions for Party B.


Part 4.                      Miscellaneous


(a)           Addresses for Notices.  For purposes of Section 12(a) of this
Agreement, all notices to a party shall, with respect to any particular
Transaction, be sent to its address, telex number or facsimile number specified
in the relevant Confirmation, provided that any notice under Section 5 or 6 of
this Agreement, and any notice under this Agreement not related to a particular
Transaction, shall be sent to a party at its address, telex number or facsimile
number specified below; provided, further, that any notice under the Credit
Support Annex shall be sent to a party at its address, telex number or facsimile
number specified in the Credit Support Annex.


To Party A:


301 South College, DC-8
Charlotte, NC 28202-0600
Attention: Derivatives Documentation Group
Fax: (704) 383-0575
Phone: (704) 383-8778


9

--------------------------------------------------------------------------------


To Party B:


c/o Wilmington Trust Company, as Owner Trustee
1100 North Market Street
Wilmington, Delaware  19890-1605
Attention:  Corporate Trust Administration


(b)           Process Agent.  For the purpose of Section 13(c) of this
Agreement:


Party A appoints as its Process Agent:  Not applicable


Party B appoints as its Process Agent:  Not applicable.


(c)           Offices.  The provisions of Section 10(a) will apply to this
Agreement.


(d)           Multibranch Party.  For the purpose of Section 10(c) of this
Agreement, neither party is a Multibranch Party.


(e)           “Calculation Agent” means Party A.


(f)           Credit Support Document.


(i)            For Party A, the following is a Credit Support Document: the
Credit Support Annex dated the date hereof (the “Credit Support Annex”) and duly
executed and delivered by Party A and Party B in conjunction or
contemporaneously with this Schedule, and any Eligible Guarantee, if applicable.


(ii)           For Party B, the following is a Credit Support Document: the
Credit Support Annex.


(g)           Credit Support Provider.
 
(i)           For Party A, Credit Support Provider means the guarantor under any
Eligible Guarantee, if applicable.


(ii)          For Party B, none specified.
 
(h)           Governing Law.  This Agreement will be governed by and construed
in accordance with the law (and not the law of conflicts except with respect to
§§ 5-1401 and 5-1402 of the New York General Obligations Law) of the State of
New York.


(i)           Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING IN CONNECTION WITH THIS AGREEMENT, ANY CREDIT SUPPORT DOCUMENT TO
WHICH IT IS A PARTY, OR ANY TRANSACTION.


10

--------------------------------------------------------------------------------


(j)           Netting of Payments.  Section 2(c)(ii) of this Agreement will
apply to all Transactions.


(k)           “Affiliate” has its meaning as defined in Section 14 of this
Agreement, provided that Party B shall be deemed to have no Affiliates.


(l)           Severability.  If any term, provision, covenant, or condition of
this Agreement, or the application thereof to any party or circumstance, shall
be held to be illegal, invalid or unenforceable (in whole or in part) for any
reason, the remaining terms, provisions, covenants and conditions hereof shall
continue in full force and effect as if this Agreement had been executed with
the illegal, invalid or unenforceable portion eliminated, so long as this
Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter of this Agreement
and the deletion of such portion of this Agreement will not substantially impair
the respective benefits or expectations of the parties to this Agreement;
provided that this severability provision shall not be applicable if any
provision of Section 2, 5, 6, 13 or Part 1(c) (or any definition in Section 14
to the extent it relates to, or is used in or in connection with any such
Section or Part) shall be so held to be invalid or unenforceable.


(m)           Single Agreement.  Section 1(c) shall be amended by adding the
words “, the credit support annex entered into between Party A and Party B in
relation to this Agreement” after the words “Master Agreement.”


(n)           Local Business Day. The definition of Local Business Day in
Section 14 of this Agreement shall be amended by the addition of the words “or
any Credit Support Document” after “Section 2(a)(i)” and the addition of the
words “or Credit Support Document” after “Confirmation”.


Part 5.                      Other Provisions


(a)           2006 ISDA Definitions.  This Agreement and each Transaction are
subject to the 2006 ISDA Definitions published by the International Swaps and
Derivatives Association, Inc. (the “2006 ISDA Definitions”) and will be governed
by the provisions of the 2006 ISDA Definitions.  The provisions of the 2006 ISDA
Definitions are incorporated by reference in, and shall form part of, this
Agreement and each Confirmation.  Any reference to a “Swap Transaction” in the
2006 ISDA Definitions is deemed to be a reference to a “Transaction” for
purposes of this Agreement or any Confirmation, and any reference to a
“Transaction” in this Agreement or any Confirmation is deemed to be a reference
to a “Swap Transaction” for purposes of the 2006 ISDA Definitions.  The
provisions of this Agreement (exclusive of the 2006 ISDA Definitions) shall
prevail in the event of any conflict between such provisions and the 2006 ISDA
Definitions.


11

--------------------------------------------------------------------------------


(b)           Downgrade Provisions.


(i)               Second Trigger Failure Condition.  So long as the Second
Rating Trigger Requirements apply, Party A shall, at its own expense use
commercially reasonable efforts, as soon as reasonably practicable, to either
(x) furnish an Eligible Guarantee of Party A’s obligations under this Agreement
from a guarantor that maintains the First Trigger Required Ratings and/or the
Second Trigger Required Ratings or (y) obtain an Eligible Replacement pursuant
to Part 6(a) that assumes the obligations of Party A under this Agreement
(through a novation or other assignment and assumption agreement in form and
substance reasonably satisfactory to Party B) or replaces the outstanding
Transactions hereunder with transactions on identical terms, except that Party A
shall be replaced as counterparty.
 
(ii)                      Collateralization Event.  It shall be a
collateralization event (“Collateralization Event”) if (A) either (x) the
unsecured, short-term debt obligations of the Relevant Entity are rated below
“A-1” by S&P or (y) if the Relevant Entity does not have a short-term rating
from S&P, the unsecured, long-term senior debt obligations of a Relevant Entity
are rated below “A+” by S&P, or (B) either (x) the unsecured, long-term senior
debt obligations or financial strength ratings of the Relevant Entity are rated
below “A” by Fitch or (y) the unsecured, short-term senior debt obligations or
financial strength ratings of the Relevant Entity are rated below “F1” by
Fitch.  For the avoidance of doubt, the parties hereby acknowledge and agree
that notwithstanding the occurrence of a Collateralization Event, this Agreement
and each Transaction hereunder shall continue to be a Swap Agreement for
purposes of the Indenture.  Within 10 Local Business Days (unless such
Collateralization Event is only with respect to clause (B) above of this Part
5(b)(ii), in which case within 30 calendar days) from the date a
Collateralization Event has occurred and so long as such Collateralization Event
is continuing, Party A shall, at its sole expense, either (I) post collateral in
an amount required to be posted pursuant to terms of the Credit Support Annex
(such amount which is the greater of amounts required to be posted by Moody’s,
S&P and Fitch), (II) upon satisfaction of the Rating Agency Condition, furnish
an Eligible Guarantee of Party A's obligations under this Agreement from a
guarantor with ratings specified in the Hedge Counterparty Ratings Requirement
or (III) obtain an Eligible Replacement that (x) upon satisfaction of the Rating
Agency Condition (as defined below), assumes the obligations of Party A under
this Agreement (through an assignment and assumption agreement in form and
substance reasonably satisfactory to Party B) or (y) having provided prior
written notice to S&P and Fitch, replaces the outstanding Transactions hereunder
with transactions on identical terms, except that Party A shall be replaced as
counterparty; provided that such Eligible Replacement, as of the date of such
assumption or replacement, will not, as a result thereof, be required to
withhold or deduct on account of tax under this Agreement or the new
Transactions, as applicable, and such assumption or replacement will not lead to
a Termination Event or Event of Default occurring under this Agreement or new
Transactions, as applicable; provided, further, that for the avoidance of doubt
the exercise of any remedy under (II) or (III) above shall not preclude the
requirements of (I) above until such time as (II) or (III) are satisfied and the
exercise of any such remedy shall not preclude the subsequent exercise of one of
the other two in lieu thereof.

 
12

--------------------------------------------------------------------------------


“Rating Agency Condition” shall mean first receiving prior written confirmation
from S&P and Fitch that their then-current ratings of the rated Notes will not
be downgraded or withdrawn by such Rating Agency.
 
(iii)                      Ratings Event.  It shall be a ratings event (“Ratings
Event”) if at any time after the date hereof, the Relevant Entity shall fail to
satisfy the Hedge Counterparty Ratings Threshold or the Relevant Entity is no
longer rated by S&P.  Within 60 calendar days (unless such Ratings Event is only
with respect to clause (b) of the definition of “Hedge Counterparty Ratings
Threshold”, in which case within 30 calendar days) from the date a Ratings Event
has occurred and so long as such Ratings Event is continuing, Party A shall, at
its sole expense, either, (A) upon satisfaction of the Rating Agency Condition,
furnish an Eligible Guarantee of Party A’s obligations under this Agreement from
a guarantor with ratings specified in the Hedge Counterparty Ratings Requirement
or (B) obtain an Eligible Replacement that (x) upon satisfaction of the Rating
Agency Condition, assumes the obligations of Party A under this Agreement
(through an assignment and assumption agreement in form and substance reasonably
satisfactory to Party B) or (y) having provided prior written notice to S&P and
Fitch, replaces the outstanding Transactions hereunder with transactions on
identical terms, except that Party A shall be replaced as counterparty; provided
that such Eligible Replacement, as of the date of such assumption or
replacement, will not, as a result thereof, be required to withhold or deduct on
account of tax under this Agreement or the new Transactions, as applicable, and
such assumption or replacement will not lead to a Termination Event or Event of
Default occurring under this Agreement or new Transactions, as applicable. 


(iv)                      Downgrade Definitions.


(A)                      “Eligible Guarantee” means an unconditional and
irrevocable guarantee that is provided by a guarantor as principal debtor rather
than surety and is directly enforceable by Party B, where either (A) a law firm
has given a legal opinion confirming that none of the guarantor’s payments to
Party B under such guarantee will be subject to withholding for Tax or (B) such
guarantee provides that, in the event that any of such guarantor’s payments to
Party B are subject to withholding for Tax, such guarantor is required to pay
such additional amount as is necessary to ensure that the net amount actually
received by Party B (free and clear of any withholding tax) will equal the full
amount Party B would have received had no such withholding been required.


(B)                      “Eligible Replacement” means a Transferee (i) (A) with
the First Trigger Required Ratings and/or the Second Trigger Required Ratings or
(B) whose present and future obligations owing to Party B are guaranteed
pursuant to an Eligible Guarantee provided by a guarantor with the First Trigger
Required Ratings and/or the Second Trigger Required Ratings and (ii) with the
ratings specified in the definition of Hedge Counterparty Ratings Requirement
below.


(C)                      “First Trigger Required Ratings” means with respect to
an entity, either (i) where the entity is the subject of a Moody’s Short-term
Rating, such
 
13

--------------------------------------------------------------------------------


 
entity’s Moody’s Short-term Rating is “Prime-1” and the entity’s long-term,
unsecured and unsubordinated debt or counterparty obligations are rated “A2” or
above by Moody’s or (ii) where the entity is not the subject of a Moody’s
Short-term Rating, its long-term, unsecured and unsubordinated debt or
counterparty obligations are rated “A1” or above by Moody’s.
 
(D)                      “Financial Institution” means a bank, broker/dealer,
insurance company, structured investment vehicle, or derivative product company.


(E)                      “Fitch” means Fitch, Inc., Fitch Ratings, Ltd. and
their subsidiaries and any successor or successors thereto.


(F)                      “Hedge Counterparty Ratings Requirement” means with
respect to the Relevant Entity (including any applicable Credit Support
Provider) (a) either (i) the unsecured, short-term debt obligations of the
Relevant Entity are rated at least “A-1” by S&P or (ii) if such entity does not
have a short-term rating from S&P, the unsecured, long-term senior debt
obligations of the Relevant Entity are rated at least “A+” by S&P, and (b)
either (i) the unsecured, long-term senior debt obligations of the Relevant
Entity are rated at least “A” by Fitch or (ii) the unsecured, short-term debt
obligations of the Relevant Entity are rated at least “F1” by Fitch.


(G)                      “Hedge Counterparty Ratings Threshold” means with
respect to the Relevant Entity (including any applicable Credit Support
Provider) (a) (I) if such entity is a Financial Institution, either (i) the
unsecured,  short-term debt obligations of such entity are rated at least “A-2”
by S&P or (ii) if such entity does not have a short-term rating from S&P, the
unsecured, long-term senior debt obligations of such entity are rated at least
“BBB+” by S&P, or (II) if such entity is not a Financial Institution, either (i)
the unsecured, short-term debt obligations of the Relevant Entity are rated at
least “A-1” by S&P or (ii) if such entity does not have a short-term rating from
S&P, the unsecured, long-term senior debt obligations of the Relevant Entity are
rated at least “A+” by S&P, and (b) either (i) the unsecured, senior debt
obligations or financial strength ratings of such entity, are rated at least
“BBB+” by Fitch or (ii) the unsecured, short-term debt obligations (if any) of
such entity, are rated at least “F2” by Fitch. For the avoidance of all doubts,
the parties hereby acknowledge and agree that notwithstanding the occurrence of
a Ratings Event, this Agreement and each Transaction hereunder shall continue to
be a Swap Agreement for purposes of the Indenture.


(H)                      “Moody’s” means Moody's Investors Service, Inc.


(I)               “Moody’s Short-term Rating” means a rating assigned by Moody’s
under its short-term rating scale in respect of an entity’s short-term,
unsecured and unsubordinated debt obligations.


14

--------------------------------------------------------------------------------


(J)               “Relevant Entity” means Party A and any guarantor under an
Eligible Guarantee, if applicable, in respect of all of Party A’s present and
future obligations under this Agreement.


(K)                      “S&P” means Standard & Poor’s Rating Services, a
division of The McGraw-Hill Companies, Inc.


(L)                        A “Second Trigger Failure Condition” shall occur at
any time that no Relevant Entity maintains the Second Trigger Required Ratings.


(M)                      “Second Trigger Required Ratings” means with respect to
an entity either (A) where the entity is the subject of a Moody’s Short-term
Rating, such entity’s Moody’s Short-term Rating is “Prime-2” or above and its
long-term, unsecured and unsubordinated debt or counterparty obligations are
rated “A3” or above by Moody’s, or (B) where such entity is not the subject of a
Moody’s Short-term Rating, if the entity’s long-term, unsecured and
unsubordinated debt or counterparty obligations are rated “A3” or above by
Moody’s.


(c)           Additional Representations.  Section 3 of this Agreement is hereby
amended by adding the following Sections 3(g), (h), (i) and (j):


“(g)           Non-Reliance.  For any Relevant Agreement: (i) it acts as
principal and not as agent, (ii) it acknowledges that the other party acts only
arm’s length and is not its agent, broker, advisor or fiduciary in any respect,
and any agency, brokerage, advisory or fiduciary services that the other party
(or any of its affiliates) may otherwise provide to the party (or to any of its
affiliates) excludes the Relevant Agreement, (iii) it is relying solely upon its
own evaluation of the Relevant Agreement (including the present and future
results, consequences, risks, and benefits thereof, whether financial,
accounting, tax, legal, or otherwise) and upon advice from its own professional
advisors, (iv) it understands the Relevant Agreement and those risks, has
determined they are appropriate for it, and willingly assumes those risks, (v)
it has not relied and will not be relying upon any evaluation or advice
(including any recommendation, opinion, or representation) from the other party,
its affiliates or the representatives or advisors of the other party or its
affiliates (except representations expressly made in the Relevant Agreement or
an opinion of counsel required thereunder); and (vi) if a party is acting as a
Calculation Agent or Valuation Agent, it does so not as the other party’s agent
or fiduciary, but on an arm’s length basis for the purpose of performing an
administrative function in good faith.


“Relevant Agreement” means this Agreement, each Transaction, each Confirmation,
any Credit Support Document, and any agreement (including any amendment,
modification, transfer or early termination) between the parties relating
thereto or to any Transaction.


(h)           Eligibility.  It is an “eligible contract participant” within the
meaning of the Commodity Exchange Act (as amended by the Commodity Futures
Modernization Act of 2000).


15

--------------------------------------------------------------------------------


(i)           FDIC Requirements.  If it is a bank subject to the requirements of
12 U.S.C. § 1823(e), its execution, delivery and performance of this Agreement
(including the Credit Support Annex and each Confirmation) have been approved by
its board of directors or its loan committee, such approval is reflected in the
minutes of said board of directors or loan committee, and this Agreement
(including the Credit Support Annex and each Confirmation) will be maintained as
one of its official records continuously from the time of its execution (or in
the case of any Confirmation, continuously until such time as the relevant
Transaction matures and the obligations therefor are satisfied in full).


(j)           ERISA.  It is not (i) an employee benefit plan as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) or a plan as defined in Section 4975(e) of the Internal Revenue Code
of 1986, as amended (the “Code”), subject to Title I of ERISA or Section 4975 of
the Code, or a plan as so defined but which is not subject to Title I of ERISA
or Section 4975 of the Code (each, an “ERISA Plan”), (ii) a person or entity
acting on behalf of an ERISA Plan, or (iii) a person or entity the assets of
which constitute assets of an ERISA Plan.


(d)           Recorded Conversations.  Each party and any of its Affiliates may
electronically record any of its telephone conversations with the other party or
with any of the other party’s Affiliates in connection with this Agreement or
any Transaction, and any such recordings may be submitted in evidence in any
proceeding to establish any matters pertinent to this Agreement or any
Transaction.


Part 6.                      Additional Terms


(a)           Transfers by Party A.


(i)               Section 7 of this Agreement shall not apply to Party A and,
subject to Section 6(b)(ii) (provided that to the extent Party A makes a
transfer pursuant to Section 6(b)(ii) it will provide a prior written notice to
the Rating Agencies of such transfer) and Part 6(a)(ii), Party A may not
transfer (whether by way of security or otherwise) any interest or obligation in
or under this Agreement without first satisfying the Rating Agency Condition and
without the prior written consent of Party B.


(ii)                      Party A may (at its own cost) transfer all or
substantially all of its rights and obligations with respect to this Agreement
to any other entity (a “Transferee”) that is an Eligible Replacement through a
novation or other assignment and assumption agreement or similar agreement in
form and substance reasonably satisfactory to Party B; provided that (A) Party B
shall determine in its sole discretion, acting in a commercially reasonable
manner, whether or not a transfer relates to all or substantially all of Party
A’s rights and obligations under this Agreement, (B) as of the date of such
transfer the Transferee will not be required to withhold or deduct on account of
a Tax from any payments under this Agreement unless the Transferee will be
required to make payments of additional amounts pursuant to Section 2(d)(i)(4)
of this Agreement in respect of such
 
16

--------------------------------------------------------------------------------


 
Tax, (C) a Termination Event or Event of Default does not occur under this
Agreement as a result of such transfer, (D) Party A receives confirmation from
each Rating Agency (other than Moody’s) that transfer to the Transferee does not
violate the Rating Agency Condition, and (E) Party A and the Transferee are both
“dealers in notional principal contracts” within the meaning of Treasury
Regulations Section 1.1001.4.  Following such transfer, all references to Party
A shall be deemed to be references to the Transferee.


(iii)                      If an entity has made a Firm Offer (which remains
capable of becoming legally binding upon acceptance) to be the transferee of a
transfer to be made in accordance with Part 6(a)(ii), Party B shall (at Party
A’s cost) at Party A’s written request, take any reasonable steps required to be
taken by it to effect such transfer.


(iv)                     Except as specified otherwise in the documentation
evidencing a transfer, a transfer of all the obligations of Party A made in
compliance with this Part 6(a) will constitute an acceptance and assumption of
such obligations (and any related interests so transferred) by the Transferee, a
novation of the transferee in place of Party A with respect to such obligations
(and any related interests so transferred), and a release and discharge by Party
B of Party A from, and an agreement by Party B not to make any claim for
payment, liability, or otherwise against Party A with respect to, such
obligations from and after the effective date of the transfer.


(b)           Permitted Security Interest.  For purposes of Section 7 of this
Agreement, Party A hereby consents to the Permitted Security Interest, subject
to the provisions of paragraph (c) below.


“Permitted Security Interest” means the collateral assignment by Party B of the
Swap Collateral to the Indenture Trustee pursuant to the Indenture, and the
granting to the Indenture Trustee of a security interest in the Swap Collateral
pursuant to the Indenture.


“Swap Collateral” means all right, title and interest of Party B in this
Agreement, each Transaction hereunder, and all present and future amounts
payable by Party A to Party B under or in connection with this Agreement or any
Transaction governed by this Agreement, whether or not evidenced by a
Confirmation, including, without limitation, any transfer or termination of any
such Transaction.


“Indenture Trustee” means U.S. Bank National Association or any successor acting
as indenture trustee pursuant to the Indenture.


(c)           Effect of Permitted Security Interest.


(i)               Notwithstanding the Permitted Security Interest, Party B shall
not be released from any of its obligations under this Agreement or any
Transaction, and Party A may exercise its rights and remedies under this
Agreement without notice to, or the consent of the Indenture Trustee or any
Noteholder except as otherwise expressly provided in this Agreement.


17

--------------------------------------------------------------------------------


(ii)                      Party A’s consent to the Permitted Security Interest
is expressly limited to the Indenture Trustee for the benefit of the secured
parties under the Indenture, and Party A does not consent to the sale or
transfer by the Indenture Trustee of the Swap Collateral to any other person or
entity (other than a successor to the Indenture Trustee under the Indenture
acting in that capacity).


(iii)                     Party B hereby acknowledges that, as a result of the
Permitted Security Interest, all of its rights under this Agreement, including
any Transaction, have been assigned as collateral to the Indenture Trustee
pursuant to the Indenture and notwithstanding any other provision in this
Agreement, Party B may not take any action hereunder to exercise any of such
rights without the prior written consent of the Indenture Trustee, including,
without limitation, providing any notice under this Agreement the effect of
which would be to cause an Early Termination Date to occur or be deemed to
occur.  If Party B gives any notice to Party A for the purposes of exercising
any of Party B’s rights under this Agreement, Party A shall have the option of
treating that notice as void unless that notice is signed by the Indenture
Trustee acknowledging its consent to the provisions of that notice.  Nothing
herein shall be construed as requiring the consent of the Indenture Trustee, or
any Noteholder for the performance by Party B of any of its obligations
hereunder.


(iv)                     Except as expressly provided in this Agreement, no
amendment, modification, or waiver in respect of this Agreement will be
effective unless (A) evidenced by a writing executed by each party hereto, and
(B) each Rating Agency confirms that the amendment, modification or waiver will
not cause the reduction or withdrawal of its then current rating on any Notes
under the Indenture, provided that until receipt by Party A of written notice
from the Indenture Trustee to the contrary, Party A and Party B may enter into
any Transactions hereunder without giving prior notice to, or obtaining the
prior consent of, the Indenture Trustee provided that such Transactions meet the
requirements of the Indenture.


(d)           Payments.  All payments to Party B under this Agreement or any
Transaction shall be made to the appropriate Collection Account under the
Indenture as set forth in the related Confirmation.


(e)           Set-off.  Except as otherwise provided in this Schedule, Party A
and Party B hereby waive any and all right of set-off with respect to any
amounts due under this Agreement or any Transaction, provided that nothing
herein shall be construed to waive or otherwise limit the netting provisions
contained in Sections 2(c) or 6 of this Agreement, Part 1(k)(vi) of this
Schedule or the setoff rights contained in the Credit Support Annex.  Section
6(e) shall be amended by the deletion of the following sentence:  “The amount,
if any, payable in respect of an Early Termination Date and determined pursuant
to this Section will be subject to any Set-off”.


18

--------------------------------------------------------------------------------


(f)           Indenture


(i)               Party B hereby acknowledges that Party A is a secured party
under the Indenture with respect to this Agreement and a third-party beneficiary
under the Indenture, and Party B agrees for the benefit of Party A that neither
it nor any other Person will take any action (whether in the form of an
amendment, a modification, supplement, waiver, approval, consent or otherwise)
which may have a material adverse effect with respect to the rights, interest or
benefits granted to Party A under the Indenture or the Sale and Servicing
Agreement with respect to this Agreement, whether or not this Agreement is
specifically referred to or identified therein without the prior written consent
of Party A (to the extent such consent is required under the Indenture).


“Indenture” means that certain Indenture, by and among Party B as Issuer, and
the Indenture Trustee, dated as of January 1, 2008, as the same may be amended,
modified, supplemented or restated from time to time.


(ii)                     On the date Party B executes and delivers this
Agreement and on each date on which a Transaction is entered into, Party B
hereby represents and warrants to Party A: that the Indenture is in full force
and effect; that Party B is not party to any separate agreement with any of the
parties to the Indenture that would have the effect of diminishing or impairing
the rights, interests or benefits that have been granted to Party A under, and
which are expressly set forth in, the Indenture; that Party B’s obligations
under this Agreement are secured under the Indenture; that this Agreement
constitutes a “Swap Agreement” under the Indenture; that each Transaction
entered into under this Agreement is a Swap Agreement under the Indenture; that
Party A constitutes a Swap Counterparty under the Indenture; that no Event of
Default (as defined in the Indenture) has occurred and is continuing; that
nothing herein violates or conflicts with any of the provisions of the Indenture
or any other documents executed in connection therewith.  In addition, on each
date on which a Transaction is entered into, Party B hereby represents and
warrants to Party A: that the Transaction meets all of the requirements of the
Indenture and does not violate or conflict with any of the provisions of the
Indenture or any other documents executed in connection therewith; and that
under the terms of the Indenture, neither the consent of the Indenture Trustee
nor of any of the Noteholders under the Indenture is required for Party B to
enter into that Transaction or for Party A to be entitled for that Transaction
to the rights, interests and benefits granted to Party A under the Indenture.


(iii)                     Party B will provide at least 15 Business Days’ prior
written notice to Party A of any proposed amendment or modification to the
Indenture.


(g)           Consent to Notice & Communications.  Party B hereby consents to
the giving to the Indenture Trustee of notice by Party A of Party A’s address
and telecopy and telephone numbers for all purposes of the Indenture, and in
addition, Party A shall also be entitled at any time to provide the Indenture
Trustee with copies of this Agreement, including all Confirmations.  In
addition, Party A shall not be precluded from communicating with the Indenture
Trustee or any party to, or any third party beneficiary under, the Indenture for
the
 
19

--------------------------------------------------------------------------------


 purpose of exercising, enforcing or protecting any of Party A’s rights or
remedies under this Agreement or any rights, interests or benefits granted to
Party A under the Indenture.


(h)           No Bankruptcy Petition.  Without impairing any right afforded to
it under the Indenture as a third party beneficiary, Party A shall not institute
against or cause any other person to institute against, or join any other person
in instituting against Party B any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any federal or
state bankruptcy, dissolution or similar law, for a period of one year and one
day (or, if longer, the applicable preference period then in effect) following
indefeasible payment in full of the Notes.  Nothing shall preclude, or be deemed
to stop, Party A (i) from taking any action prior to the expiration of the
aforementioned one year and one day period, or if longer the applicable
preference period then in effect, in (A) any case or proceeding voluntarily
filed or commenced by Party B or (B) any involuntary insolvency proceeding filed
or commenced by a Person other than Party A, or (ii) from commencing against
Party B or any of the Collateral any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency, moratorium, liquidation or similar
proceeding.  This Part 6(h) shall survive termination of this Agreement.


(i)           Limitation of Liability.  It is expressly understood and agreed by
the parties hereto that (i) this Agreement is executed and delivered by the
Owner Trustee not individually or personally but solely as trustee of the Trust,
in the exercise of the powers and authority conferred and vested in it under the
Trust Agreement, (ii) each of the representations, undertakings and agreements
herein made on the part of the Trust is made and intended not as a personal
representation, undertaking or agreement by the Owner Trustee but is made and
intended for the purpose of binding only the Trust, (iii) nothing herein
contained shall be construed as creating any liability on the part of the Owner
Trustee, individually or personally, to perform any covenant either expressed or
implied contained herein, all such liability, if any, being expressly waived by
the parties hereto and by any Person claiming by, through or under the parties
hereto and (iv) under no circumstances shall the Owner Trustee be personally
liable for the payment of any indebtedness or expenses of the Trust or be liable
for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Trust under this Agreement.


(j)           Party A Rights Solely Against Collateral.  The liability of Party
B to Party A hereunder is limited in recourse to the assets of the Trust, and to
distributions of interest proceeds and principal proceeds thereon applied in
accordance with the terms of the Indenture.   Upon application of and exhaustion
of all of the Collateral  in accordance with the Indenture, Party A shall not be
entitled to take any further steps against Party B to recover any sums due but
still unpaid hereunder or thereunder, all claims in respect of which shall be
extinguished. Notwithstanding the foregoing or anything herein to the contrary,
Party A shall not be precluded from declaring an Event of Default or from
exercising any other right or remedy as set forth in this Agreement or the
Indenture.  This Part 6(j) shall survive termination of this Agreement.


(k)           Change of Account.  Section 2(b) of this Agreement is hereby
amended by the addition of the words “to another account in the same legal and
tax jurisdiction as the original account” following the word “delivery” in the
first line thereof.


20

--------------------------------------------------------------------------------


(l)           Notice of Certain Events or Circumstances.  Each party agrees,
upon learning of the occurrence or existence of any event or condition that
constitutes (or that with the giving of notice or passage of time or both would
constitute) an Event of Default or Termination Event with respect to such party,
promptly to give the other party notice of such event or condition (or, in lieu
of giving notice of such event or condition in the case of an event or condition
that with the giving of notice or passage of time or both would constitute an
Event of Default or Termination Event with respect to the party, to cause such
event or condition to cease to exist before becoming an Event of Default or
Termination Event); provided that failure to provide notice of such event or
condition pursuant to this Part 6(l) shall not constitute an Event of Default or
a Termination Event.  Each party agrees to provide to the other party any other
notice reasonably expected to be provided to facilitate compliance with the
terms of this Agreement and the Credit Support Document.


(m)         Regarding Party A.  Party B acknowledges and agrees that Party A has
had and will have no involvement in and, accordingly Party A, as a party to this
Agreement, accepts no responsibility for:  (i) the establishment, structure, or
choice of assets of Party B; (ii) the selection of any person performing
services for or acting on behalf of Party B; (iii) the selection of Party A as
the Swap Counterparty; (iv) the terms of the Notes; (v) the preparation of or
passing on the disclosure and other information contained in any offering
circular or offering document for the Notes, the Indenture, or any other
agreements or documents used by Party B or any other party in connection with
the marketing and sale of the Notes; (vi) the ongoing operations and
administration of Party B, including the furnishing of any information to Party
B which is not specifically required under this Agreement; or (vii) any other
aspect of Party B’s existence.


Part 7.                      Definitions.


All capitalized terms used herein and not defined herein shall have the
definitions ascribed to them in the Indenture.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
21

--------------------------------------------------------------------------------


[THIS PAGE INTENTIONALLY LEFT BLANK]


22

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized signatories as of the date hereof.


WACHOVIA BANK, NATIONAL ASSOCIATION




By:  /s/ Bruce Young                                   
Name:  Bruce Young
Title:  Senior Vice President






WACHOVIA AUTO LOAN OWNER TRUST 2008-1
By:
WILMINGTON TRUST COMPANY, not in its individual

capacity but solely in its capacity as Owner Trustee

 
 

 


By:           /s/  Erik E. Overcash                    
Name:  Erik E. Overcash
Title:  Financial Services Officer


23

--------------------------------------------------------------------------------